Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEV JERSEY

 IN THE MATTER OF THE COMPLAINT OF
 WEEKS MARINE, INC. AS OWNEER OF THE
 CRANE BARGE “WEEKS 529” FOR                               Civil Action No. 2-l8-cvl4929-JMV-
 EXONERATION FROM AND LIMITATION                           SCM
 OF LIABILITY

                                                                   OPINION & ORDER



 SUSAN WANG, individually and as Personal
 Representative of the Estate of BRANNIN .1.
 BEEKS, deceased, and for the benefit of all
 distributes of BRANNIN J. BEEKS, deceased,

                Third—Parti’ Plaintifl.

           V.


 NORTH AMERICAN AGGREGATES. LLC,

                Third—Party Defendant.



John Michael Vazqucz, U.S.D.J.

        Currently pending before the Court is a   motion   to dismiss a complaint against a third—party

defendant. Third-Puny’ Defendant North American Aggregates. LLC (“NAN’ or “Third-Party

 Defendant”) and Weeks Marine. Inc. (“Weeks” and, together with NAA. collectively. “Movants”)

 filed the instant motion pursuant to Federal Rules of Civil Procedure 12 and l4(a)(4). D.E. 18.

 Third—Party Plaintiff Susan Wang (‘Plaintiff’) flied a brief in opposition (D.E.. 26). to which
Movants replied (Dli. 29). The Court reviewed the parties’ submissions and decided the motions

without oral argument pursuant to Fed. R. Civ. p. 78(b) and L. Civ. R. 78.1(b). For the reasons

set forth below, Defendan(s motion to dismiss is DENIED.

    1.      FACTUAL BACKGROUND2 & PROCEDURAL HISTORY

         In April of 201$, Brannin i. Beeks was tragically killed in an accident on board the crane

barge WEEKS 529. Third-Party Complaint at ¶ 13. Third-Party Defendant NAA was the operator

of the barge and was the decedent’s employer, Id. ¶1 11-12. Plaintiff is the wife of decedent,

suing individually and on behalf of his estate. Id.   ¶11 4-8. Plaintiff alleges that NAA was negligent
in its ownership. possession, management, operation, design and control of the barge, and such

negligence led to decedent’s death. Id    ¶ 14. NAA is a wholly owned subsidiary of Weeks, who
owns the barge. Plaintiff alleges that NAA is liable for breaching various duties due to its status

as either owner or ownerpm ,tiac vice of the barge. Third-Party Complaint at ¶jJ 14, 17.

         On June 5. 2018, Plaintiff filed a wrongful death action against Weeks and NAA in this

Court. Wang v. fLecks Alarine, Inc.. No. I 8—c’— 10156 (the “Wrongful Death Action”). Invoking

the district court’s admiralty jurisdiction, \Veeks filed a limitation of liability action on October

12, 2018, pursuant to 46 U.S.C.    § 30505 (tie “Limitation Action”)3. D.E. I Accordingly, this
                                                                                   .




  Plaintifis Third-Pary Complaint was filed April 2, 2019 (D.E. 13) and will he referred to as the
“Third—Party Complaint”: Movants’ brief in support of its motion to dismiss (Dli. 18—2) will he
referred to as “Deli Br.”; Plaintiff’s opposition (D.E. 26) will he referred to as “PIf. Opp.”; and
Movants’ reply (D.E. 29) will be referred to as “Deli Reply.”
2
 The factual background is taken from the Third-Party Complaint. D.E. 8. When reviewing a
motion to dismiss. a court accepts as true all well—pleaded flicts in the Complaint. Fot’lcr r. UPAIC
Shath’side, 578 F.3d 203, 210 (3d Cir. 2009).

  When a maritime accident occurs, a ship owner facing potential liability can file a limitation
action in federal district court. Complaint o/ Consolidation Coal Co., 123 F.3d 126, 132 (3d Cir.
1997) (citing 46 App. U.S.C. § 183(a); Fed. R. Civ. P. Supp. Rule F(4)). Once this action is filed,
the court is then authorized to stay all other proceedings against the ship owner. Id.
Court issued an order staying the further prosecution of any suits against Weeks, the petitioner of

the limitation action. D.E. 8. On April 2, 2019. Plaintiff filed her Third-Party Complaint against

NAA in the Limitation Action, alleging similar facts as in her complaint in the Wrongful Death

Action. D.E. 13. The panics in both the Wrongful Death Action and the Limitation Action have

agreed to consolidate discovery. D.E. 22. Both actions are being handled by the undersigned and

by Magistrate Judge Mannion.

    II.        STANDARD OF REVIEW

            Relying on the first-filed rule, Movants seek relief pursuant to Federal Rules of Civil

Procedure 12 and I 4(a)(4). Federal Rule of Civil Procedure I 4(a)(4) provides that “[a]ny party

may move to strike [a) third-party claim, to sever it, or to try it separately.” Fed.R.Civ.P. 14(a)(4).

“Although Rule 14(a) has never expressly provided for a motion to dismiss third-party claims, the

federal courts have entertained both motions to dismiss and to strike and have not drawn

distinctions between them.” C. Wright, M. Kane & A. Miller, 6 Federal Practice and Procedure

§ 1460 (3d ed., August 2019 Update). “Courts are granted wide discretion in detennining whether
to permit such third-party procedure.” NuVasive, The. v. Renaissance Surgical Center North. L.P.,

853 F. Supp. 2d 654, 659 (S.D. Tex. 2012) (quoting Briones v. Smith Dairy Queens, LuL, 2008

WL 4200931, at *2 (S.D. Tex. Sept. 9, 2008) (internal quotation marks omitted).

     III.      ANALYSIS

            In cases of concurrent federal jurisdiction, the “first-filed rule” applies. The rule provides

that in such cases, “the court which first has possession of the subject must decide it.” E.E.O.C

t   Unfr ofPcnnsdrania. 850 F.2d 969. 971 (3d Cir. 1988) (quoting &osfrr C’orp. v. Haze/sine

Corp., 122 F.2d 925, 929 (3d Cit. 1941). The rule’s “primary purpose is to avoid burdening the

federal judiciary and to prevent the judicial embarrassment of conflicting judgments.” Id. at 977


                                                      3
(citations omitted). A further purpose is to encourage “sound judicial administration” and “comity

among federal courts of equal rank.” Id. at 971. However, exercise of the rule is discretionary.

Id. at 972 (“District courts have always had discretion to retain jurisdiction given appropriate

circumstances justifying departure from the first-tiled rule.”); see also Honc:nvell hit ‘L Inc.   t


International Union, United Auto.. Aerospace & Agrie. Impletnent Workers o[Ant, 502 F. App’x

201, 205 (3d Cit. 2012). The rule is “not a rigid or inflexible rule to be mechanically applied[.J”

  £0. C, 850 F.2d at 976 (quotations and citations omitted). Discretion may be used, for example,

where there are “rare or extraordinan’ circumstances” or there is ‘inequitable conduct, bad faith,

or forum shopping.” Id at 972.

       This instant action presents an unusual circumstance. The first-filed rule typically applies

when two cases are pending in two different federal districts. See, e.g., Honeywell, 502 F App’x

at 203-204, E,E.O.C, 850 F.2d at 974, Eagle Pharm. Inc.      i&   Eli Lilly & Co., No. 17-6415, 2018

WL 3492145, at *2 (D.N.J. July 20,2018), Catanese v. Unilever, 774 F. Supp. 2d 684,687 (D.N.J.

2011). On occasion, the rule has been applied to cases filed in the same federal district. See, e.g.,

Wallerstein v. Dole Fresh Vegetables, hic., 967 F. Supp. 2d 1289, 1294 N.D. Cal. 2013) (applying

the first-filed rule to transfer an action when the first-filed action had been transferred to another

district). Here, not only have the actions been filed in the same district but they are before the

same district and magistrate judges. Another unusual circumstance is that the Limitation Action

was actually the second-filed action relating to this ease. The Wrongfid Death Action is the first-

filed action. Movants are clearly not requesting that the Limitation Action be dismissed or

transferred, as is typically the case when seeking the apply the first-filed rule. Rather, they are

seeking to dismiss a third-party complaint that has been filed within the second action.




                                                  4
          This   unique situation is   one where the first—filed rule should not be “mechanically applied.”

Comity among the federal courts is not at issue when only one district court is involved. Likewise,

administrative burden on the federal courts is not a concern here. The ongoing discovery process

has been consolidated and will be overseen by the same magistrate judge without any additional

expenditure ofjudieial resources. The principles behind the first—filed rule, primarily related to

judicial economy and eomity, are not currently implicated given the consolidated discovery.

          Therefore, the motion to dismiss is denied without prejudice. Movants4 are free to seek

appropriate relief at a later time if they deem it appropriate.

    IV.      CONCLUSION

          For the foregoing reasons, and for good cause shown,

          IT IS on this 27th day of December. 2019,

          ORDERED that Defendant’s motion to dismiss (D.E. 18) is DENIED without prejudice.




                                                             John Michael Vazquez,




  Movants acknowledge that their primary concern is that Plaintiff is seeking to obtain a jury trial
in the third-party action. Limitation actions do not provide for ajuiy.
                                                         5
